 1                                UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3

 4
     KENTRELL D. WELCH,                               ) Case No.: 3:20-CV-00113-RCJ-WGC
 5                                                    )
                                                      )
                             Plaintiff,               )
 6
                                                      )
 7   vs.                                              ) ORDER
                                                      )
 8   STATE OF NEVADA, et al.,                         )
                                                      )
 9                                                    )
                             Defendant.               )
10                                                    )

11

12            Before the Court is Welch’s Motion for Enlargement of Time (ECF No. 17).

13   Accordingly,
14
              IT IS HEREBY ORDERED that the Motion for Enlargement of Time (ECF No. 17) is
15
     GRANTED.
16
              IT IS FURTHER ORDERED that if Welch chooses to file an amended complaint
17

18   curing the deficiencies of his Complaint (ECF 1-1), as outlined in the Report and

19   Recommendation (ECF No. 4) he shall file the amended complaint on or before Monday,
20
     August 16, 2021.
21
              IT IS FURTHER ORDERED that if Welch chooses not to file an amended complaint
22

23   curing the stated deficiencies, this action will be dismissed with prejudice for failure to state a

24   claim.
25
              IT IS SO ORDERED.
26
              Dated this 28th day of April, 2021.           ______________________________
27                                                          ROBERT C. JONES, District Judge
28



                                                           1
